                   Case 1:07-cr-00301-DAD Document 41 Filed 03/02/21 Page 1 of 2
PROB 35A DEATH (CAE ONLY)

                            Report and Order Terminating Supervised Release
                            Prior to Original Expiration Date—Notice of Death



                             UNITED STATES DISTRICT COURT
                                               FOR THE

                            EASTERN DISTRICT OF CALIFORNIA
 UNITED STATES OF AMERICA                             )
                                                      )
                            v.                        ) Docket No: 0972 1:07CR00301-001
                                                      )
 Steven Stitt                                         )
                                                      )

On March 5, 2018, the above-named was sentenced to Supervised Release for a period of 96 months
following a revocation. Supervision commenced on March 5, 2018.


On March 1, 2021, this office was notified by the defendant’s roommate that Steven Stitt was deceased,
which was confirmed with a supervisor at Memorial Hospital on March 2, 2021 (copy of the notification
is on file). It is accordingly recommended this case be closed.

                  Respectfully submitted,                                    Reviewed by,




                JULIE R. MARTIN                                   LONNIE E. STOCKTON
         Sr. United States Probation Officer             Supervising United States Probation Officer

 Dated: March 2, 2021
        Bakersfield, California
        JRM:jrm




                                                  1
                                                                                                                Rev. 01/2021
                                                            PROB35A__REPORT AND ORDER TERMINATING SUPERVISION (EARLY DEATH)
                   Case 1:07-cr-00301-DAD Document 41 Filed 03/02/21 Page 2 of 2
PROB 35A DEATH (CAE ONLY)



Re:       Steven Stitt
          Docket Number: 0972 1:07CR00301-001
          Report and Order Terminating Supervised Release
          Prior to Original Expiration Date—Notice of Death




                                         ORDER OF COURT

It appearing that Steven Stitt is deceased, it is hereby ordered the proceedings in this case be terminated
and the case closed.

      March 2, 2021

                            Date                                        Dale A. Drozd
                                                                  United States District Judge


(Notification copy on file)

cc:       AUSA (NAME)—Brian Enos
          FLU Unit—United States Attorney's Office (victim notification and/or offender estate)
          Fiscal Clerk—Clerk's Office




                                                    2
                                                                                                                  Rev. 01/2021
                                                              PROB35A__REPORT AND ORDER TERMINATING SUPERVISION (EARLY DEATH)
